MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                            Feb 15 2016, 9:16 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Ellen M. O’Connor                                        Gregory F. Zoeller
Marion County Public Defender                            Attorney General of Indiana
Agency
Indianapolis, Indiana                                    Karl M. Scharnberg
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Amos Thompson,                                          February 15, 2016
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A05-1507-CR-891
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Marc T.
Appellee-Plaintiff.                                     Rothenberg, Judge
                                                        Trial Court Cause No.
                                                        49G02-1502-F3-6001



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A05-1507-CR-891| February 15, 2016   Page 1 of 6
[1]   Amos Thompson appeals his conviction for robbery as a level 3 felony.

      Thompson raises one issue, which we revise and restate as whether the

      evidence is sufficient to sustain his conviction. We affirm.


                                          Facts and Procedural History

[2]   On February 18, 2015, Thompson went inside a Marsh Supermarket store in

      Indianapolis and placed twenty or thirty retail items from the health and beauty

      section of the store inside his pants. While placing the items in his pants,

      Thompson was confronted by store manager Michael Bratton. Thompson

      looked at Bratton, continued placing items in his pants, and walked toward

      Bratton, while Bratton stood in front of him to prevent him from leaving the

      store. When he was approximately four to six feet from Bratton, Thompson

      pulled a knife from one of his pockets.1 When Bratton saw the knife, he threw

      up his hands, took a step back, and let Thompson pass. Thompson then ran

      and exited the store, and Bratton called the police. Thompson threw some of

      the items from his pants onto the sidewalk as he was running. Police later took

      Thompson into custody, and Bratton identified him as the person he had

      confronted in the store.


[3]   On February 19, 2015, the State charged Thompson with robbery as a level 3

      felony and intimidation as a level 6 felony, and the State later alleged he was an

      habitual offender. On June 10, 2015, the court held a bench trial at which



      1
       Bratton testified that the knife was a carpet knife, that it had a thick handle, that the blade was a triangle,
      and that the blade could slide up and down. Thompson referred to the knife as a box cutter.

      Court of Appeals of Indiana | Memorandum Decision 49A05-1507-CR-891| February 15, 2016                  Page 2 of 6
      Bratton presented testimony consistent with the foregoing, including that

      Thompson “pulled [the knife] out to let me know he had a weapon on him.”

      Transcript at 10. When asked if he had concerns he could be injured, Bratton

      stated “Yeah but I think it was just --.” Id. at 12. Thompson testified that he

      went to the store to shoplift, that he had placed duct tape on his sweat pants to

      stop items from falling out at the bottom, and that he wore other pants over the

      sweatpants to cover them up. He also testified that the sole reason he pulled the

      knife out of his pants was because he had been caught, and he wanted to cut the

      duct tape or the leg of his pants “[b]ecause [he] wanted to give something back

      cause [he] had too much stuff.” Id. at 55. He stated that he never threatened

      Bratton, and that, when he pulled the knife out, he heard Bratton say “he’s got

      a weapon,” and “that’s when I took off running before I could even cut pants

      back in the store.” Id. at 56.


[4]   The court found Thompson guilty of robbery as a level 3 felony and found him

      to be an habitual offender, and the charge of intimidation was dismissed. The

      court later sentenced Thompson to eighteen years with twelve years executed in

      the Department of Correction followed by six years in community corrections.


                                                  Discussion

[5]   The issue is whether the evidence is sufficient to sustain Thompson’s conviction

      for robbery as a level 3 felony. When reviewing the sufficiency of the evidence

      to support a conviction, we must consider only the probative evidence and

      reasonable inferences supporting the verdict. Drane v. State, 867 N.E.2d 144,

      146 (Ind. 2007). We do not assess witness credibility or reweigh the evidence.
      Court of Appeals of Indiana | Memorandum Decision 49A05-1507-CR-891| February 15, 2016   Page 3 of 6
      Id. We consider conflicting evidence most favorably to the trial court’s ruling.

      Id. We affirm the conviction unless “no reasonable fact-finder could find the

      elements of the crime proven beyond a reasonable doubt.” Id. (quoting Jenkins

      v. State, 726 N.E.2d 268, 270 (Ind. 2000)). It is not necessary that the evidence

      overcome every reasonable hypothesis of innocence. Id. at 147. The evidence

      is sufficient if an inference may reasonably be drawn from it to support the

      verdict. Id.


[6]   Ind. Code § 35-42-5-1 governs the offense of robbery as a level 3 felony and

      provides that “[a] person who knowingly or intentionally takes property from

      another person or from the presence of another person: (1) by using or

      threatening the use of force on any person; or (2) by putting any person in fear;

      commits robbery . . . .” “[T]he offense is a Level 3 felony if it is committed

      while armed with a deadly weapon . . . .” Ind. Code § 35-42-5-1. The State

      charged that Thompson


              did knowingly take property, to-wit: retail merchandise, from
              another person or the presence of another person, to-wit: Michael
              Bratton, by using force or by threatening the use of force on
              Michael Bratton or by putting Michael Bratton in fear, to-wit: by
              brandishing and displaying a knife at Michael Bratton; said act
              being committed while the defendant was armed with a deadly
              weapon, to-wit: a knife.


      Appellant’s Appendix at 17.


[7]   Thompson concedes that he intended to shoplift. However, he argues that,

      when he was confronted by Bratton, he pulled out his box cutter knife to cut

      Court of Appeals of Indiana | Memorandum Decision 49A05-1507-CR-891| February 15, 2016   Page 4 of 6
      through the tape to release the stolen merchandise and not to threaten Bratton

      with force. He also argues Bratton was not fearful. He requests that his

      conviction for robbery be reduced to theft.


[8]   The State maintains that the evidence is sufficient to sustain Thompson’s

      robbery conviction, that Thompson brandished a deadly weapon in the course

      of committing a theft, that in doing so Thompson placed Bratton in fear of

      personal injury, and that Thompson’s claims are invitations to reweigh the

      evidence. It also argues that Thompson brandishing the knife convinced

      Bratton to back away from his attempt to prevent Thompson from leaving and

      that, had Thompson not shown Bratton the knife, Bratton would have

      attempted to stop him.


[9]   Thompson does not dispute that he knowingly took the retail merchandise

      while armed with a deadly weapon. The evidence presented at trial shows that

      he entered the store armed with a knife and placed merchandise in his pants,

      that he pulled a knife from his pocket as he approached Bratton and was about

      four to six feet away from him, that Bratton was standing in front of him to

      prevent him from leaving the store, that upon observing the knife Bratton threw

      up his hands and backed away, and Thompson then ran out of the store.

      Bratton indicated he was concerned he could be injured. A video recording

      admitted into evidence is not inconsistent with Bratton’s testimony. The trier of

      fact could reasonably find that Thompson took the merchandise by using or

      threatening the use of force on Bratton or by placing Bratton in fear by

      displaying a knife. The court heard the testimony of Bratton and Thompson,

      Court of Appeals of Indiana | Memorandum Decision 49A05-1507-CR-891| February 15, 2016   Page 5 of 6
       and Thompson’s argument on appeal is an invitation to reweigh the evidence or

       reassess the credibility of the witnesses, which we will not do. See Drane, 867

       N.E.2d at 146.


[10]   Based upon the record, we conclude that the State presented evidence of a

       probative nature from which a reasonable trier of fact could find beyond a

       reasonable doubt that Thompson committed the crime of robbery as a level 3

       felony.


                                                   Conclusion

[11]   For the foregoing reasons, we affirm Thompson’s conviction for robbery as a

       level 3 felony.


[12]   Affirmed.


       Kirsch, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1507-CR-891| February 15, 2016   Page 6 of 6